                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                   PLAINTIFFS
PLANNING SERVICES, et al.,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                  DEFENDANTS

                            ORDER AND NOTICE OF HEARING

        Pending before the Court is plaintiffs’ motion for a temporary restraining order and/or

preliminary injunction (Dkt. No. 2). Also pending is defendants’ opposed motion to extend certain

deadlines, to which plaintiffs responded in opposition (Dkt. Nos. 19, 25).

        Plaintiffs’ complaint and request for temporary restraining order and/or preliminary

injunction was filed on June 26, 2019 (Dkt. Nos. 1, 2). Plaintiffs challenge Arkansas Act 493 of

2019, to be codified at Arkansas Code Annotated §§ 20-16-2003(9), -2004(b); (ii) Act 619 of 2019,

to be codified at Arkansas Code Annotated § 20-16-2003; and (iii) Act 700 of 2019, to be codified

at Arkansas Code Annotated § 20-16-605 (the “Acts”) (Dkt. No. 2-1, at 2). The Acts take effect

on July 24, 2019 (Id.), meaning the Court must hear and consider plaintiffs’ claims and any

defenses defendants wish to raise in response to those claims and issue a ruling prior to July 24,

2019.

        Defendants assert that “[p]laintiffs made a strategic decision to delay filing this lawsuit”

and ask the Court to grant defendants a short extension of time to respond to the complaint and to

plaintiffs’ motion for temporary restraining order and/or preliminary injunction (Dkt. No. 19, at

1). Defendants also ask the Court to schedule a hearing on the motion for temporary restraining

order and/or preliminary injunction on July 22, 2019, or July 23, 2019 (Id.). In response, plaintiffs
argue that defendants’ scheduling request is “self-serving” and that the Court should either: (1)

enforce the deadlines that automatically apply under the Federal Rules of Civil Procedure and the

Local Rules of the United States District Court for the Eastern and Western Districts of Arkansas;

or (2) simultaneously grant defendants’ request for an extension and plaintiffs’ motion for a

temporary restraining order (Dkt. No. 25).

       Given the situation and the schedule the situation presents, the Court denies defendants’

request to extend to July 22, 2019, defendants’ time to respond to the complaint and to respond to

the request for temporary restraining order and/or preliminary injunction (Dkt. No. 19). The Court

also denies plaintiffs’ request that the Court, if it grants defendants’ request for an extension, also

grant plaintiffs’ motion for temporary restraining order (Dkt. No. 25).

       Instead, the Court sets the following schedule:

       •   Defendants’ responsive pleading remains due on July 18, 2019, which is the date

           defendants represent that pleading is to be filed (Dkt. No. 19, at 3).

       •   Defendants’ response to plaintiffs’ motion for temporary restraining order and/or

           preliminary injunction—if it chooses to file one—is due by 9:00 a.m. C.T. on

           Wednesday, July 17, 2019.

       •   Plaintiffs’ reply brief in support of their motion for temporary restraining order and/or

           preliminary injunction—if it chooses to file one—is due by 9:00 a.m. C.T. on Friday,

           July 19, 2019.

       •   The Court grants defendants’ request to conduct a hearing on plaintiffs’ motion for a

           temporary restraining order and/or preliminary injunction on July 22, 2019 (Dkt. No.

           19) and will conduct a hearing on the motion for temporary restraining order and/or

           preliminary injunction on Monday, July 22, 2019, at 9:00 a.m. The Court has one full


                                                  2
           day to hear this matter, and the Court will limit the parties’ presentations of evidence

           and argument in advance to comply with these time requirements, if necessary.

       Prior to the hearing, the Court directs the parties to exchange copies of exhibits they intend

to present, or a list of exhibits if copies have already been provided, and written lists of witnesses

they will or may call at hearing by 12:00 noon C.T. on Thursday, July 18, 2019. If the parties wish

to present rebuttal exhibits or witnesses at the hearing, the parties shall submit such rebuttal

exhibits and written lists of such rebuttal witnesses by 12:00 noon C.T. on Friday, July 19, 2019.

In these lists, which should be filed of record with the Court, the parties should disclose if the

witnesses they intend to call are appearing by agreement or by subpoena.

       If any party objects to the Court’s consideration of exhibits already in the record in this

matter, such objections must be made in writing and filed by 8:00 a.m. C.T. on Monday, July 22,

2019, and any responses to such objections must be made on the record at the hearing on the

motion for temporary restraining order and/or preliminary injunction that same day.

       It is so ordered, this the 5th day of July 2019.



                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  3
